Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-21-00521-CV

                    IN THE ESTATE OF JOHN MOORE KILLIAN, Deceased

                           From Probate Court No. 1, Bexar County, Texas
                                   Trial Court No. 2019PC2157
                             Honorable Oscar J. Kazen, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: August 3, 2022

DISMISSED

           Appellant has filed a motion to dismiss this appeal due to settlement. Appellee does not

oppose the motion. Therefore, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.1(a)(1). Costs of the appeal are taxed against the appellant.

                                                   PER CURIAM